Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 11/17/2020. Claims 1, 2, 4-12 and 16-23 are currently pending for further action. This action is Final.

Applicant Response
In Applicant’s response dated 11/17/2020, Applicant amended Claim 12 has been amended; cancelled claims 13 and 15 and added new claims 22 and 23 and argued against all objections and rejections previously set forth in the Office Action dated 08/27/2020.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Claims 1-2, 4-11, 16, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins (Pub. No.: US 20150338934 Al, Pub. Date: Nov. 26, 2015) in view of Krah et al., (Pub. No.: US 20140028577 Al, Pub. Date: January 30, 2014) 

Regarding independent Claim 1,
	Hawkins teaches a visual cue system (see Abstract, illustrating input cueing system) comprising:
an input device ( see Hawkins : Fig.1,[0123], “showing a stylus pen 15 and digital drawing surface interface 28 mounted inside a rigid drawing table frame 32”) comprising :
a handheld input component ( see Hawkins :Fig.1, [0121], suitable drawing implement 9.”)
a substrate ( see Hawkins :Fig. 1 , [0121], “ flat drawing surface interface 28”)
a display device communicatively coupled to the input device to present a representation of the input device ( see Hawkins : Fig.1, [0119],” desktop computer 12 and external display 70) and a representation of a hand of a user of the input device as the user moves the handheld input component and the user's hand ( see Hawkins : Fig. 1 , [0129], “image 64 of the user's hands or other objects placed on the drawing surface interface 28, which are then transposed over the image inputted from the drawing surface interface 28 to the display 70… relative locations of the drawing, the user's hands 8, and the drawing implements 9 are simultaneously shown on the display 70.”) wherein:
the representation of the hand of the user providing a visual cue to the user ( see Hawkins : Fig. 1 , [0129], “image 64 of the user's hands or other objects placed on the drawing surface interface 28, which are then transposed over the image inputted from the drawing surface interface 28 to the display 70”); 
the handheld input component communicates to the display device ( see Hawkins : Fig. 1 , [0129], “Located above the drawing tablet 25 and mounted on the strut 35 is a video camera 60 that captures live video image 64 of the user's hands or other objects placed on the drawing surface interface 28, which are then transposed over the image inputted from the drawing surface interface 28 to the display 70”, i.e., the handheld input component uses the camera mounted on the strut 35 for communication)  
an orientation of the handheld input component substrate and the position of the handheld input component relative to the substrate
(See Hawkins: Fig.1, [0121], “The drawing tablet 24 includes a cable 28 designed to connected to the serial input port 18. The drawing tablet 25 includes a flat drawing surface interface 28 that transmits the X, Y and or (i.e. the position and orientation of input).The drawing software program 30 is designed to process the signals from the drawing surface interface 28 and convert them into a drawing image 72 visible on the display 70”) and 
the representation of the hand of the user is presented based on the orientation and position information from the handheld input component (see Hawkins: Fig. 1, [0120], “the computer 12 includes a working memory 14, a video card 10 with a serial input port 18 (i.e. USB), and an output port 20 (VGA or DVI), and a display 70 connected to the video card's output port 20. The serial input port 18 is compatible and capable of being connected to a video camera's cable 62.”)
	Hawkins teaches the visual cue system wherein the handheld input component and the user hand representation communicates with the display device based at least one video camera that captures a live video image of the user's hands and other objects or tools as shown above and in Hawkins for example paragraph [0111] and [0121].
	Hawkins does not explicitly teach or suggest the handheld input device used on the substrate communicates with the display device the position and orientation of the user hand and the handheld input component relative to the substrate.
	However, Krah teaches the system wherein the handheld input device communicates with the display device the position and orientation of the user hand and the handheld input component relative to the substrate (see Krah : Fig. 1, [0025], “The touch screen may receive a 
	Because both Hawkins and Krah are in the same/similar field of endeavor of input device to a computing device through a touch interface, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Hawkins to include a system wherein the handheld input device communicates with the display device the position and orientation of the user hand and the handheld input component relative to the substrate as taught by Krah. After modification of Hawkins drawing implements that is used as an input device on the drawing surface interface, can also communicate the position and orientation of the handheld input component or device as taught by Krah. One would have been motivated to make such a combination in order to improve user experience in manipulating a substrate by using a smart pen with additional and efficient features.

Regarding Claim 2,
	Hawkins and Krah teaches all the limitations of Claim 1. Hawkins and Krah  further teaches the system wherein the handheld input component comprises a smart pen (see Krah : Fig. 1, [0027], “FIG. 1 is a perspective view of an input system 100 including an input device 104 in communication with a computing device 102); and the substrate comprises elements recognizable by the smart pen to identify position and orientation of the smart pen with respect to the substrate (see Krah : Fig. 1, [0025], “The touch screen may receive a variety of 

Regarding Claim 4,
	Hawkins and Krah  teaches all the limitations of Claim 1.Hawkins and Krah  further teaches that system wherein the representation of the hand of the user is presented on the display device as a shadow hand, the shadow hand being represented based on orientation and position information obtained by handheld input component (see Hawkins : Fig. 1, [0129], The video image 64 from the video camera 60 is partially lucent or transparent (i.e. shadow image) so that the drawing image may be seen simultaneously with the video image 64.)

Regarding Claim 5,
	Hawkins and Krah teaches all the limitations of Claim 1.Hawkins and Krah further teaches that system wherein the handheld input component comprises: a stylus; and substrate comprises a tablet device communicatively coupled to the display device (see Krah: Fig. 1, [0027], “input system 100 including an input device 104 in communication with a computing device 102 by a touch screen 106)

Regarding Claim 6,
	Hawkins and Krah  teaches all the limitations of Claim 1.Hawkins and Krah  further teaches that system wherein an image capture device to capture an image of the hand of the user, wherein the representation of the hand of the user presented on the display device comprises a video overlay of the user's hand ( see Hawkins : Fig. 1,[0129], video camera 60 that captures live video image 64 of the user's hands or other objects placed on the drawing surface interface 28, which are then transposed over the image inputted from the drawing surface interface 28 to the display 70.”)

Regarding Claim 7,
	Hawkins and Krah teaches all the limitations of Claim 1.Hawkins and Leung further teaches that system wherein the representation of the hand of the user is rendered at least partially transparent to not occlude objects displayed on the display device (see Hawkins: Fig. 1, [0115], “the user's hands are semi-transparent such that the user never loses any of the visual portion of the monitor.”) 

Regarding Claim 8,
	Hawkins and Krah  teaches all the limitations of Claim 1.Hawkins and Krah  further teaches that system wherein the degree of transparency of the representation of the hand of the user is user-definable. (See Hawkins: Fig.1, [0129], user's hands or other objects placed on the drawing surface interface 28, which are then transposed over the image inputted from the drawing surface interface 28 to the display 70. The video image 64 from the video camera 60 is partially lucent or transparent so that the drawing image may be seen simultaneously with the 

With regard to independent Claim 9,
Hawkins discloses an indirect input user interface for presenting visual cues comprising: 
an input device ( see Hawkins : Fig. 1 , digital drawing tablet 25) comprising :
an input surface comprising elements recognizable by a handheld input component (see Hawkins: Fig.1, [0121], “digital drawing tablet 25 suitable drawing implement 9.”)
the handheld input component to interact with the input surface (see Hawkins: Fig.1, [0121], “the stylus pen interacting with the input surface) and to read pattern on the input surface (see Hawkins: Fig. 1, [0119], input cueing input system generally denoted by the reference number 10 connected to a desktop computer 12 and external display 70. The system 10 allows the user to manually draw an image 72 on a drawing surface interface 28 of a digital drawing tablet 25 located directly in front of the user 8 which is then simultaneously displayed (image 72) on the computer's display 70.”,i.e the input surface reads the pattern of the manually drawn image on the display device ), to define an orientation and a position of the handheld input component with respect to the input surface (see Hawkins: Fig. 1, [0121], “The drawing tablet 24 includes a cable 28 designed to connected to the 
a display device communicatively coupled to the input component and the input surface (see Hawkins: Fig.1, [0119], input cueing input system generally denoted by the reference number 10 connected to a desktop computer 12 and external display 70.”) wherein :
the handheld input component communicates to the display device ( see Hawkins: Fig.1, [0129], “Located above the drawing tablet 25 and mounted on the strut 35 is a video camera 60 that captures live video image 64 of the user's hands or other objects placed on the drawing surface interface 28, which are then transposed over the image inputted from the drawing surface interface 28 to the display 70”, i.e., the handheld input component uses the camera mounted on the strut 35 for communication) , […] 
orientation and position information of a hand of a user relative to the input surface (see Hawkins Fig. 1, [0121], “The drawing tablet 24 includes a cable 28 designed to connected to the serial input port 18. The drawing tablet 25 includes a flat drawing surface interface 28 that transmits the X, Y and or Z coordinate movements of the user's hand 
the display device presents based on the orientation and position from the handheld input component a representation of the input device and a representation of the hand of the user of the input device as the user moves the handheld input component and the user's hand, the representation of the hand of the user providing a visual cue to the user(See Hawkins: Fig. 1, [0129], “image 64 of the user's hands or other objects placed on the drawing surface interface 28, which are then transposed over the image inputted from the drawing surface interface 28 to the display 70.”).See also [0119] describing “input cueing input system generally denoted by the reference number 10 connected to a desktop computer 12 and external display 70. The system 10 allows the user to manually draw an image 72 on a drawing surface interface 28 of a digital drawing tablet 25 located directly in front of the user 8 which is then simultaneously displayed (image 72) on the computer's display 70.”
	Hawkins teaches the visual cue system wherein the handheld input component and the user hand representation communicates with the display device based at least one video camera that captures a live video image of the user's hands and other objects or tools as shown above and in Hawkins: [0111] and [0121]).
	Hawkins does not explicitly teach or suggest the handheld input device used on the substrate communicates with the display device the position and orientation of the user hand and the handheld input component relative to the substrate.
	However, Krah teaches the system wherein the handheld input device communicates with the display device the position and orientation of the user hand and the handheld input component relative to the substrate (see Krah : Fig.1, [0025], “The touch screen may receive a variety of data from the input device. As some examples, the input device may transfer data from one or more sensors (e.g., force sensors, tilt sensors), as well as position information (orientation and position relative to the touch screen),
	Because both Hawkins and Krah are in the same/similar field of endeavor of input device to a computing device through a touch interface, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Hawkins to include a system wherein the handheld input device communicates with the display device the position and orientation of the user hand and the handheld input component relative to the substrate as taught by Krah . After modification of Hawkins drawing implements that is used as an input device on the drawing surface interface, can also communicate the position and orientation of the handheld input component or device as taught by Krah. One would have been motivated to make such a combination in order to improve user experience in manipulating a substrate by using a smart pen with additional and efficient features.

Regarding Claim 10,
	Hawkins and Krah teaches all the limitations of Claim 9. Hawkins and Krah further teaches system wherein that the input to the input surface is performed on a different visual plane relative to a visual plane of the display device (see Hawkins: for e.g. Fig.1, [0129], user input using smart pen and the display device 70). 

Regarding Claim 11,
	Claim 11 have similar technical features and claim limitations as Claim 7 and is rejected under the same rationale.

Regarding Claim 16,
	Hawkins and Krah teaches all the limitations of Claim 2. Hawkins and Krah further teaches the system wherein the smart pen comprises a number of orientation determination devices to identify an orientation of the smart pen (see Krah: Fig.2, [0032], “the input device 104 may also include one more sensors 126. In some instances the sensors 126 may be configured to detect one more stimuli at the tip 122, the body 124, and/or other areas of the input device 104. For example, the one more sensors 126 may include an accelerometer, a gyroscope, a pressure or force sensor, and so on” i.e. the accelerometer can identify orientation of smart pen.)

Regarding Claim 18,
	Hawkins and Krah  teaches all the limitations of Claim 2.Hawkins and Krah  further teaches the system wherein the smart pen comprises a number of input elements to detect locations and pressures of the hand of the user (see Krah : Fig. 2, [0032], “the sensor 126 may be a force sensor that may activate the input device 104 when a user applies a force on the input device 104 (e.g., by squeezing the body 124, pressing the tip 122 to the touch surface, or the like).; and the locations and pressures of the hand of the user while holding the smart pen are used to create the representation of the hand of the user (see Hawkins: Fig. 1, [129], “Located above the drawing tablet 25 and mounted on the strut 35 is a video camera 60 that captures live video image 64 of the user's hands or other objects placed on the drawing surface interface 28, which are then transposed over the image inputted from the drawing surface interface 28 to the display 70.”)

Regarding Claim 23,
	Hawkins and Krah teaches all the limitations of Claim 2. Hawkins and Krah further teaches the system wherein the number of orientation determination devices to identify a rotation of the smart pen (see Krah: Fig.2, [0033], “The input device 104 may include one or more interacting components, such as electrodes, that may interact with the touch screen 106. In some embodiments, the input device 104 may include a tilt electrode 123 and an eraser electrode 125… if the user switches the orientation of the input device 104 so that the end with the eraser electrode 125 is positioned on or adjacent to the touch screen 106, the touch screen may sense the electrode 125 and thus determine the orientation change in the input device 104. As will be discussed in more detail below, the touch screen may differentiate between the tip 122 and the eraser electrode 125, as the eraser electrode 125 may transmit signals that may be phase shifted 180 degrees (or by some other amount) from the signals from the tip 122.”)

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
		
8.	Claims 12,14, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Krah  as applied to claims 1-2, 4-11, 16, 18, and 23 as shown above and in further view of Ofek et al. (Pub. No.: US 20170192493 Al, Pub. Date: Jul. 6, 2017)

With regards to independent Claim 12,
	Hawkins teaches a computer program product for presenting a visual cue (see Abstract, illustrating input cueing system), the computer program product comprising: 
a non-transitory computer readable medium comprising computer usable program code embodied therewith, the computer usable program code to (see Hawkins: Fig. 64, illustrating computing module 30), when executed by a processor: 
calibrate a handheld input component by instructing a user to make hand motions while grasping the handheld input component (see Hawkins :[0028], the pixels or display elements are matched very closely with the input X, Y and/or Z input coordinates. This matching or calibration of the display elements ;
Identify, from the handheld input component which interacts with an input surface(see Hawkins: Fig.1, [0121], suitable drawing implement 9 that interacts with substrate 25”): 
an orientation and a position of the handheld input component with respect to the input surface (See Hawkins: Fig.1, [0121], “The drawing tablet 24 includes a cable 28 designed to connected to the serial input port 18. The drawing tablet 25 includes a flat drawing surface interface 28 that transmits the X, Y and or Z coordinate movements of the user's hand 8 or a suitable drawing implement 9 (i.e. the position and orientation of input).The drawing software program 30 is designed to process the signals from the drawing surface interface 28 and convert them into a drawing image 72 visible on the display 70”) and 
an orientation and a position of a hand of the user relative to the input surface (see Hawkins: Fig. 1, [0120], “the computer 12 includes a working memory 14, a video card 10 with a serial input port 18 (i.e. USB), and an output port 20 (VGA or DVI), and a display 70 connected to the video card's output port 20. The serial input port 18 is compatible and capable of being connected to a video camera's cable 62.”)
display on a display device, based on the orientation and position information from the handheld input component, a representation of the input device and a representation of the hand of the user of the input device as the user moves the handheld input component and the user's hand ( see Hawkins : Fig. 1 , [0129], “image 64 of the user's hands or other objects placed on the drawing surface interface 28, which are then transposed over the image inputted from the drawing surface interface 28 to the display 70… relative locations of the drawing, the user's hands 8, and the drawing implements 9 are simultaneously shown on the display 70.”), the representation of the hand of the user providing a visual cue to the user ( see Hawkins : Fig. 1 , [0129], “image 64 of the user's hands or other objects placed on the drawing surface interface 28, which are then transposed over the image inputted from the drawing surface interface 28 to the display 70”);
	Hawkins teaches the visual cue system wherein the handheld input component and the user hand representation communicates with the display device based at least one video camera that captures a live video image of the user's hands and other objects or tools as shown above and in Hawkins for example paragraph [0111] and [0121].
	Hawkins does not explicitly teach or suggest the handheld input device used on the substrate communicates with the display device the position and orientation of the user hand and the handheld input component relative to the substrate.
	However, Krah teaches the system wherein the handheld input device communicates with the display device the position and orientation of the user hand and the handheld input component relative to the substrate (see Krah : Fig. 1, [0025], “The touch screen may receive a variety of data from the input device. As some examples, the input device may transfer data 
	Because both Hawkins and Krah are in the same/similar field of endeavor of input device to a computing device through a touch interface, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Hawkins to include a system wherein the handheld input device communicates with the display device the position and orientation of the user hand and the handheld input component relative to the substrate as taught by Krah. After modification of Hawkins drawing implements that is used as an input device on the drawing surface interface, can also communicate the position and orientation of the handheld input component or device as taught by Krah. One would have been motivated to make such a combination in order to improve user experience in manipulating a substrate by using a smart pen with additional and efficient features.
	Hawkins and Krah does not teach or suggest the system that detect a hover state of the handheld input component above the input surface; 58499583516/075,607 and represent the hover state of the handheld input component on the display device as a change to a transparency of the hand of the user and the handheld input component; and responsive to an indication of the handheld input component in the user's hand, disregard a touch input from the hand of the user.
	However, Ofek the system that detect a hover state of the handheld input component above the input surface (see Ofek [0003], The use of a camera to sense the three-dimensional (3D) location or motion of the object may enable use of above the- surface (e.g., hover) gestures, entry of directionality, and capture (scan) of real objects into a document being )58499583516/075,607 and represent the hover state of the handheld input component on the display device as a change to a transparency of the hand of the user and the handheld input component; and responsive to an indication of the handheld input component in the user's hand, disregard a touch input from the hand of the user (see Ofek :for e.g. Fig. 5 ,[0061], “display device 504 may be disposed on a portion of surface 510 that is some distance "behind" writing surface 512. Such a distance may be in a range from about a few centimeters up to about a meter or so, though claimed subject matter is not limited in this respect. In some examples, a user may be interacting with display device 504 using surface 510 or writing surface 512 while observing the display 514 of display device 504. In some examples, a user may be interacting with display device 504 directly and/or using surface 510, or writing on surface 512 while observing the display 514 of display device 504. Activities occurring on and in the 3D space above surface 510 may be shown in real time by display 514.”)
	Because Hawkins and Krah in further view of Ofek are addressing the same issue displaying an image in a display device, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Hawkins and Krah to include a system wherein scale the representation of the hand of the user to display as taught by Ofek. One would be motivated to make such a combination to provide users with an addition input gesture manipulate input on a visual cue.  

Regarding Claim 14,
	Hawkins - Krah and Ofek teaches all the limitations of Claim 12. Hawkins - Krah and Ofek further teaches the system wherein the processor, scale the representation of the hand of the user to display (see Ofek Fig. 5 , [0064], in some  examples, further described below, such a scale factor may be based, at least in part, on a position and/or orientation of object 502 and hand 506. In another instance, the scale factor may be based, at least in part, on the position and/or orientation of another hand(s), stylus(es), object(s), and/or orientation of object 502 and hand 506.”)  	
	
Regarding Claim 19,
	Hawkins - Krah and Ofek teaches all the limitations of Claim 12. Hawkins - Krah and Ofek further teaches the processor to change the representation of the hand of the user and the handheld input component a distance between the handheld input component and the input surface increases (see Hawkins: Fig. 1, [0133], When initially sitting down at the computer 12 to draw, it is difficult to determine the precise location of the drawing implement 9 in the display 70. With the system 10 disclosed herein, the user 8 is able to visually see the transposed image of the drawing implement 9 on the display 70.” i.e. if the user input is away from the substrate then the user hand representation is not displayed because it will be out of the range of the camera sensor)

Regarding Claim 21,
	Hawkins - Krah and Ofek teaches all the limitations of Claim 12. Hawkins - Krah and Ofek further teaches the system wherein the characteristics of the representation of the hand of the user are determined via user input (see Hawkins Fig.1, [0129],  “The video camera 60 is aimed and focused over the drawing tablet 25 so that the relative locations of the drawing, the user's hands 8, and the drawing implements 9 are simultaneously shown on the display 70.” i.e. the user holds the user input characterize the hand representation that is mirrored on a display device) 

Regarding Claim 22,
	Hawkins - Krah and Ofek teaches all the limitations of Claim 12. Hawkins - Krah and Ofek further teaches the system that provide instructions for the user to trace a line segment (see Hawkins: Fig. 22, [0142], perspective view of the opened input cueing emersion device 800 displaying a hand 8 drawing while a user observes the action on a built-in screen 810.”); and when the user reaches the end of the line segment stopping, check to see which of a number of images most closely matches the user's hand pose ( see Hawkins: Fig.22, [0143], “The input area 820 does not have any indentations or bumps at the front of the input area, such that an operator can type on this normally planar smooth surface and watch the built-in display to coordinate and match his hands and fingers to the keys for typing. The displaying images could also be shown on an external monitor.”)

7.	Claims 17 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Krah as applied to claims 1-2, 4-11, 16, 18, and 23 as shown above and in further view of Adams et al. (Pub. No.: US 20050207823 Al, Pub. Date: September 22, 2005)

Regarding Claim 17,
Hawkins and Krah teaches all the limitations of Claim 2. 
	Hawkins and Krah does not explicitly teach the system wherein system wherein the smart pen comprises an imaging device to determine at least one of an orientation and a position of the smart pen.
	However, Adams teaches the system wherein the smart pen comprises an imaging device to determine at least one of an orientation and a position of the smart pen (see Adams: Fig. 2, [0045], “The camera 13 observes the writing being made and the pressure sensor 19 records the pressures applied during that use. The signals from the camera 13, pressure sensor 19, and real-time clock 18 are passed to the processor 14, which creates a digital record of the use made of the pen, i.e. the text written with it or the other marks made such as a diagram, and passes that digital record to the memory 15 for storage. The digital record of the use made of the pen therefore includes information about stroke order, velocity, pressure, and time of use”)
	Because Hawkins and Krah in further view of Adams are in the same/similar field of endeavor of using handheld input component or smart pen, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Hawkins and Krah to include a system wherein the smart pen comprises a number of orientation determination devices to identify an orientation of the smart pen as taught by Adams. After modification of Hawkins and Krah drawing input device that is used to interact with the digital input surface, can also incorporate an imaging camera to capture the image of the surrounding area near the nip of the smart pen Adams. One would have been motivated to make such a combination in order to improve user experience in manipulating a substrate by using a smart pen with new functionality and opportunities to digital pen usage.

Regarding Claim 20,
Hawkins and Krah teaches all the limitations of Claim 22. 
	Hawkins and Krah does not explicitly teach the system wherein system wherein the imaging device images an area of the substrate adjacent a nib of the smart pen.
	However, Adams teaches the system wherein the imaging device images an area of the substrate adjacent a nib of the smart pen (see Fig.4, [0045], “The pen 20 is used to write text or draw onto a page 43 with a memory tag 22 attached to or embedded in it. The camera 13 observes the writing being made and the pressure sensor 19 records the pressures applied during that use”)
	Because Hawkins and Krah in further view of Adams are in the same/similar field of endeavor of using handheld input component or smart pen, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Hawkins and Krah to include a system wherein the smart pen comprises wherein the imaging device images an area of the substrate adjacent a nib of the smart pen as taught by Adams. After modification of Hawkins and Krah drawing input device that is used to interact with the digital input surface, can also incorporate an imaging camera to capture the image of the surrounding area near the nip of the smart pen as taught by Adams. One would have been motivated to make such a combination in order to 

Response to Arguments/Remarks
	Applicant’s prior art arguments with respect to amended independent claims 1, 9, and 12, and the dependent claims have been fully considered, but they are not persuasive. 

Independent Claims 1,
	Regarding Claim 1, applicant argues that Hawkins and Krah in any combination fail to teach or suggest this subject matter. Specifically, Hawkins and Krah in any combination fail to teach or suggest, "wherein ... the handheld input component communicates to the display device: an orientation of the handheld input component; and a position of the handheld input 10  8499583516/075,607component relative to the substrate," and "the representation of the hand of the user is presented based on the orientation and position information from the handheld input component." as recited in varying subject matter because :
Applicant argues that “ there is no teaching or suggestion that any "representation of the hand of the user is presented based on ... information from the handheld input component." (Claim 1). That is, claim 1 expressly recites that orientation and position information from a handheld input component is used to project an image of the hand. Hawkins does not teach or suggest any communication between a handheld input component and a display device and Krah does not teach or suggest the generation of an image of a hand based on information collected from the handheld input component. For at least this reason, the rejection of claim 1 and its dependent claims should be reconsidered and withdrawn.” (See Brief, page 13, 2nd paragraph)

Examiner respectfully disagrees:
	Regarding argument 1), Hawkins clearly teaches a visual cue system  with a hand held an input component, substrate and a display device communicatively coupled to the input device to present a representation of the input device and a representation of a hand of a user of the input device as the user moves the handheld input component and the user's hand that shows a visual cue to the user and the representation of the hand of the user is presented based on the orientation and position information from the handheld input component. [Applicant is respectfully referred to the portions of Hawkins cited in the reasserted rejection above and a duplicated Figure 1 image below]. Hawkins teaches the visual cue system wherein the handheld input component and the user hand representation communicates with the display device based at least one video camera that captures a live video image of the user's hands and other objects or tools as shown above and in Hawkins for example paragraph [0111] and [0121]-[129]. In other words, the handheld input component of Hawkins communicates the position and the orientation of the handheld input device based on the camera. The camera device will capture live or instant video or picture of the position and the orientation of the user hand to generate an image of the hand and provide a visual cue based on information collected from the camera device. 
	Examiner would like to note that the only claim limitation missing from Hawkins’s teaching is that handheld input device used on the substrate does not communicate with the 
	Krah’ s reference is relied upon to teach the missing limitation of the handheld input device used on the substrate communicates with the display device the position and orientation of the user hand and the handheld input component relative to the substrate (see Krah : Fig. 1, [0025], “The touch screen may receive a variety of data from the input device. As some examples, the input device may transfer data from one or more sensors (e.g., force sensors, tilt sensors), as well as position information (orientation and position relative to the touch screen) [Applicant is respectfully referred to the portions of Krah cited in the reasserted rejection above].In other words, the input device provide position and orientation of the device e relative to the substrate. 
Because both Hawkins and Krah are in the same/similar field of endeavor of providing an input device such as a stylus pen to manipulate a touchscreen or a substrate, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Hawkins to include a system wherein the handheld input device communicates with the display device the position and orientation of the user hand and the handheld input component relative to the substrate as taught by Krah. After modification of Hawkins drawing implements that is used as an input device on the drawing surface interface, can also communicate the position and orientation of the handheld input component or device as taught by Krah. One would have been motivated to make such a combination in order to improve user experience in manipulating a substrate by using a smart pen with additional and efficient features


    PNG
    media_image1.png
    764
    602
    media_image1.png
    Greyscale


Therefore, by combining the teachings of Hawkins and Krah as indicated in the rejection, it would have been obvious to arrive at the recited claims. Examiner additionally reiterates that Krah provides sufficient motivation for utilizing his teachings and also that both Hawkins and Krah are within the same field of endeavor. (Applicant is also referred to the complete rejections above for further details).

Independent Claims 9,
	Regarding Claim 9, applicant argues that Hawkins and Krah in any combination fail to teach or suggest this subject matter. 
First Applicant argues that “Hawkins and Krah in any combination fail to teach or suggest, a "handheld input component [that] communicates to the display device: orientation and position information of the handheld input component relative to the input surface; and orientation and position information of a hand of a user relative to the input surface," and a "display device [that] presents, based on the orientation and position information from the handheld input component, a representation of the input device and a representation of the hand of the user of the input device." (Claim 9). Consequently, the rejection of claim 9 and its dependent claims should be reconsidered and withdrawn for at least the same reasons as presented above in favor of the patentability of independent claim 1
Second applicant argues that “Hawkins and Krah in any combination fail to teach or suggest, "an input surface comprising elements recognizable by a handheld input component; and the handheld input component to interact with the input surface and to read a pattern on the input surface to define an orientation and a position of the handheld input component with respect to the input surface." (Claim 9). 

Examiner respectfully disagrees:
	Regarding the first argument 1), Hawkins clearly teaches a visual cue system with a hand held an input component  substrate and a display device communicatively coupled to the input device to present a representation of the input device and a representation of a hand of a user of the input device as the user moves the handheld input component and the user's hand that shows a visual cue to the user and the representation of the hand of the user is presented based on the orientation and position information from the handheld input component. [Applicant is respectfully referred to the portions of Hawkins cited in the reasserted rejection above and a duplicated Figure 1 image below]. Hawkins teaches the visual cue system wherein the handheld input component and the user hand representation communicates with the display device based at least one video camera that captures a live video image of the user's hands and other objects or tools as shown above and in Hawkins for example paragraph [0111] and [0121]-[129]. Hawkins further teachers the handheld input component to interact with the input surface (see Hawkins: Fig.1, [0121], “the stylus pen interacting with the input surface) and to read pattern on the input surface (see Hawkins: Fig.1, [0119], input cueing input system generally denoted by the reference number 10 connected to a desktop computer 12 and  to define an orientation and a position of the handheld input component with respect to the input surface (see Hawkins: Fig. 1, [0121], “The drawing tablet 24 includes a cable 28 designed to connected to the serial input port 18. The drawing tablet 25 includes a flat drawing surface interface 28 that transmits the X, Y and or Z coordinate movements of the user's hand 8 or a suitable drawing implement 9 (i.e. the position and orientation of input).The drawing software program 30 is designed to process the signals from the drawing surface interface 28 and convert them into a drawing image 72 visible on the display 70”). 
	Examiner would like to note that the only claim limitation missing from Hawkins’s teaching is that handheld input device used on the substrate does not communicate with the display device the position and orientation of the user hand and the handheld input component relative to the substrate. 
	Krah’ s reference is relied upon to teach the missing limitation of the handheld input device used on the substrate communicates with the display device the position and orientation of the user hand and the handheld input component relative to the substrate (see Krah : Fig. 1, [0025], “The touch screen may receive a variety of data from the input device. As some examples, the input device may transfer data from one or more sensors (e.g., force sensors, tilt sensors), as well as position information (orientation and position relative to the touch screen) [Applicant is respectfully referred to the portions of Krah cited in the reasserted  
Because both Hawkins and Krah are in the same/similar field of endeavor of providing an input device such as a stylus pen to manipulate a touchscreen or a substrate, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Hawkins to include a system wherein the handheld input device communicates with the display device the position and orientation of the user hand and the handheld input component relative to the substrate as taught by Krah. After modification of Hawkins drawing implements that is used as an input device on the drawing surface interface, can also communicate the position and orientation of the handheld input component or device as taught by Krah. One would have been motivated to make such a combination in order to improve user experience in manipulating a substrate by using a smart pen with additional and efficient features
Examiner additionally notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Thus, Examiner respectfully reasserts that the combination of Hawkins and Krah sufficiently teaches all the limitations recited in the independent claims. (Applicant is also referred to the complete rejections above for further details).

 Hawkins clearly teaches a visual cue system the handheld input component to interact with the input surface (see Hawkins: Fig.1, [0121], “the stylus pen interacting with the input surface) and to read pattern on the input surface (see Hawkins: Fig. 1, [0119], input cueing input system generally denoted by the reference number 10 connected to a desktop computer 12 and external display 70. The system 10 allows the user to manually draw an image 72 on a drawing surface interface 28 of a digital drawing tablet 25 located directly in front of the user 8 which is then simultaneously displayed (image 72) on the computer's display 70.”,i.e the input surface reads the pattern of the manually drawn image on the display device ), to define an orientation and a position of the handheld input component with respect to the input surface (see Hawkins: Fig. 1, [0121], “The drawing tablet 24 includes a cable 28 designed to connected to the serial input port 18. The drawing tablet 25 includes a flat drawing surface interface 28 that transmits the X, Y and or Z coordinate movements of the user's hand 8 or a suitable drawing implement 9 (i.e. the position and orientation of input).The drawing software program 30 is designed to process the signals from the drawing surface interface 28 and convert them into a drawing image 72 visible on the display 70”)
Examiner additionally notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Thus, Examiner respectfully reasserts that the combination of Hawkins and Krah sufficiently teaches all the limitations recited in the independent claims. (Applicant is also referred to the complete rejections above for further details).
Independent Claims 12,
	Applicant’s arguments with respect to claim 12 have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claim 12 is rejected under the new combination of references as indicated above.

Dependent Claims 2,
	Regarding Claim 2, applicant argues that “Krah merely describes how a touch screen receives data from the input device. There is no mention at all of elements on the substrate that are recognizable by the smart pen. That is, claim 2 describes how the substrate has components on it that are used by the smart pen to determine the position and orientation of the smart pen. Krah fails to make any mention of elements recognizable by the smart pen. For at least this additional reason, the rejection of claim 2 should be reconsidered and withdrawn.” (See Brief, page 13, 2nd paragraph)

Examiner respectfully disagrees:
	Regarding applicant argument,  Hawkins and Krah clearly teaches a visual cue system wherein the handheld input component comprises a smart pen (see Krah : Fig. 1, [0027], “FIG. 1 is a perspective view of an input system 100 including an input device 104 in communication with a computing device 102); and the substrate comprises elements recognizable by the smart pen to identify position and orientation of the smart pen with respect to the substrate (see Krah : Fig. 1, [0025], “The touch screen may receive a variety of data from the input device. 
Thus, Examiner respectfully reasserts that the combination of Hawkins and Krah sufficiently teaches all the limitations recited in the independent claims. (Applicant is also referred to the complete rejections above for further details).

Dependent Claims 8,
	Regarding Claim 8, applicant argues that “Hawkins merely describes that "[t]he video image 64 from the video camera 60 is partially lucent or transparent so that the drawing image may be seen simultaneously with the video image.”)
	
Examiner respectfully disagrees:
	Regarding applicant argument, Examiner notes that Hawkins and Krah further teaches that system wherein the degree of transparency of the representation of the hand of the user is user-definable. (See Hawkins: Fig.1, [0129], user's hands or other objects placed on the drawing surface interface 28, which are then transposed over the image inputted from the drawing surface interface 28 to the display 70. The video image 64 from the video camera 60 is partially lucent or transparent so that the drawing image may be seen simultaneously with the 
Thus, Examiner respectfully reasserts that the combination of Hawkins and Krah sufficiently teaches all the limitations recited in the independent claims. (Applicant is also referred to the complete rejections above for further details).
	
Dependent Claims 18,
	Regarding Claim 8, applicant argues that “Krah does not teach or suggest determining a location and pressures of the hand nor does it teach or suggest input sensors on a smart pen being used to generate a "representation of the hand of the user.” … This portion of Hawkins merely describes a camera above a drawing tablet and, like Krah, does not teach, or suggest input sensors on a smart pen being used to generate a "representation of the hand of the user.” For at least this additional reason, the rejection of claim 18 should be reconsidered and withdrawn.”

Examiner respectfully disagrees:
	Regarding applicant argument, Examiner notes that the combination of Hawkins and Krah teaches or suggests the smart pen comprises a number of input elements to detect locations and pressures of the hand of the user (see Krah : Fig. 2, [0032], “the sensor 126 may be a force sensor that may activate the input device 104 when a user applies a force on the input device 104 (e.g., by squeezing the body 124, pressing the tip 122 to the touch surface, or the like).; and the locations and pressures of the hand of the user while holding the smart pen are used to create the representation of the hand of the user (see Hawkins: Fig. 1, [129], “Located above the drawing tablet 25 and mounted on the strut 35 is a video camera 60 that captures live video image 64 of the user's hands or other objects placed on the drawing surface interface 28, which are then transposed over the image inputted from the drawing surface interface 28 to the display 70.”)
	Examiner additionally notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Thus, Examiner respectfully reasserts that the combination of Hawkins and Krah sufficiently teaches all the limitations recited in the independent claims. (Applicant is also referred to the complete rejections above for further details).

Dependent Claims 14,
	Regarding Claim 8, applicant argues that “Ofek does not teach or suggest any scaling of a representation of a hand that holds a handheld input device, i.e., "scal[ing] the representation of the hand of the user to display." (Claim 14). For at least this additional reason, the rejection of claim 14 should be reconsidered and withdrawn.

Examiner respectfully disagrees:

    PNG
    media_image2.png
    418
    717
    media_image2.png
    Greyscale

	As indicated in the office action and the figure above, Ofek teaches the computer program product of claim 12, further comprising computer usable program code to, when executed by the processor, scale the representation of the hand of the user to display (see Ofek Fig. 5, [0064], a scale factor may be based, at least in part, on a position and/or orientation of object 502 and hand 506. In another instance, the scale factor may be based, at least in part, on the position and/or orientation of another hand(s), stylus(es), object(s), and/or orientation of object 502 and hand 506.”).
	Examiner additionally notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 


Dependent Claims 17 and 20,
	Applicant stated that “Claims 17 and 20 depend from claim 1. Consequently, the rejection of claims 17 and 20 should be reconsidered and withdrawn for at least the same reasons as presented above in favor of the patentability of independent claim 1.”
	Examiner respectfully asserts the rejections of the claims under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Krah in further view of Adams, as applied to the set of claims. Applicant is also respectfully referred to the full rejections above for further details.
	Thus, Examiner respectfully reasserts that the combination of Hawkins, Krah, Ofek, and Adams sufficiently teaches all the limitations recited in the independent claims. Applicant is also referred to the complete rejections above for further details).


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20160162137 A1
Black; David Robert
Interactive Digital Workbook Using Smart Pens

Graham; David C.
Devices, Methods, and Graphical User Interfaces for a Unified Annotation Layer for Annotating Content Displayed on a Device


THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003.  The examiner can normally be reached on M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Zelalem "Zee" Shalu/Examiner, Art Unit 2177             

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177